Exhibit 10.1

 



OPTION TERMINATION AGREEMENT

This OPTION TERMINATION AGREEMENT (this “Agreement”) is made and entered into as
of February 27, 2019 (the “Effective Date”), by and between GlobalSCAPE, Inc., a
Delaware corporation (the “Company”), and James W. Albrecht, Jr. (the “Option
Holder”).

WHEREAS, the Company has previously granted to the Option Holder, pursuant to
the Company’s 2010 Employee Long-Term Equity Incentive Plan and the Company’s
2016 Employee Long-Term Equity Incentive Plan, as applicable (the “Plans”),
options (the “Options”) to purchase an aggregate of 425,000 shares of common
stock of the Company, par value $0.001 per share (the “Common Stock”), which
Options are evidenced by the stock option agreements identified on Exhibit A
hereto (collectively, the “Option Agreements”) and of which 325,000 shares are
fully vested as of the Effective Date;

WHEREAS, the Company and the Option Holder had previously entered into that
certain Consulting Agreement, dated March 3, 2018, pursuant to which the period
during which the Option Holder may exercise certain Options outstanding and
vested as of March 2, 2018 extended until May 31, 2019;

WHEREAS, the Company and the Option Holder wish to enter into this Agreement to
terminate the Options and Option Agreements in exchange for payment to the
Option Holder pursuant to the terms and conditions set forth herein;

NOW, THEREFORE, for and in consideration of the premises, the mutual promises
and the agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Option Holder and the Company hereby agree as follows:

1.                  Termination of Options; Waiver of Notice. Effective as of
the Effective Date, the Option Holder hereby relinquishes all of his right,
title and interest in and to all of the Options, and all of his rights to now or
hereafter purchase or acquire any shares of Common Stock pursuant to the Option
Agreements, and all Options and corresponding Option Agreements shall each be
deemed to be automatically and irrevocably cancelled, terminated, null and void
as of the Effective Date. The Option Holder hereby waives any notice rights
under the Plans and any Option Agreements previously entered into between the
Company and the Option Holder. The Option Holder agrees that any Option
Agreements are terminated as of the Effective Date with no further liability or
obligation on the part of the Company or the Option Holder thereunder, except as
provided in this Agreement.

2.                  Payment of Option Termination Amount. In consideration of
the termination of the Options as contemplated by Section 1 and the waiver and
other acknowledgements in this Agreement, as of the Effective Date, the Option
Holder will be entitled to receive a lump sum payment equal to $548,500, payable
by automated clearing house transfer of immediately available funds to the bank
account designated by the Option Holder on Exhibit B hereto within one (1)
business day following Effective Date (subject to all applicable local, state,
foreign and federal taxes required to be withheld), subject to delivery of this
Agreement, duly executed by the Option Holder, to the Company.



 

 

3.                  Withholding and Tax Matters. The parties agree and
acknowledge that the Option Holder is responsible for payment of all taxes
legally imposed upon the Option Holder in connection with the cancellation of
the Options and the payment contemplated by Section 2, and the Company shall not
have any liability to the Option Holder or any other party with respect to any
such taxes. The payment contemplated by Section 2 is subject to applicable tax
and other withholdings required by law. Accordingly, in making the payment
contemplated by Section 2, the Company will withhold such amounts as set forth
in Exhibit C. and will pay such withheld amounts to the applicable taxing
authorities on behalf of Option Holder. The Option Holder hereby acknowledges
that no representations have been made with respect to the tax treatment of any
consideration that may be received pursuant to the terms of this Agreement. The
Company will issue to the Option Holder a Form W-2 by January 31, 2020, that
reflects the gross amount of the payment contemplated by Section 2 and amounts
withheld for taxes pursuant to this Section 3.

4.                  Surrender of Option Agreements. Contemporaneously with the
execution and delivery of this Agreement, the Option Holder is delivering to the
Company all copies of the originally executed Option Agreements, if any, in the
possession of the Option Holder. At or after the Effective Date, each original
copy of such Option Agreements shall be marked “Cancelled” by the Company.

5.                  Representations, Warranties and Covenants of the Option
Holder. The Option Holder represents, warrants and covenants as follows:

5.1.            The Option Holder has full power and authority to enter into,
execute, deliver and perform the Option Holder’s obligations under this
Agreement, to make the representations, warranties and covenants herein
contained and to perform the Option Holder’s obligations hereunder and
thereunder. Neither the execution or delivery of this Agreement nor the release
set forth in Section 5 hereto, nor the consummation of the transactions
contemplated hereby, will violate any agreement, law, judgment, order, decree,
ruling, charge or other restriction of any government, governmental agency or
court to which the Option Holder is subject.

5.2.            The Option Holder owns the Options free and clear of any
security interests, liens, pledges, claims, options, charges or other
encumbrances and has not assigned, transferred or conveyed any right, title or
interest in or to any of the Options nor has the Option Holder exercised or
purported to exercise any of the Options.

5.3.            The Option Holder hereby acknowledges the following:  (i) the
Company and its representatives have material, non-public information relating
to the Company, including current information relating to the Company’s results
of operations, plans, prospects, and liquidity; (ii) any non-public information
may impact the value of the Common Stock; (iii) Option Holder has not requested
and does not wish to receive any non-public information from the Company or its
representatives; (iv) as a consequence of the foregoing, there may exist a
disparity of information between the Option Holder and the Company and its
representatives with respect to the Common Stock and the Company; and (v)
notwithstanding any such disparity of information, the Option Holder has
determined to enter into this Agreement and terminate the Options.



 

 

6.                  Form W-9 or Form W-8BEN. Concurrently with the execution and
delivery of this Agreement, the Option Holder is delivering to the Company a
completed Form W-9 or Form W-8BEN, as applicable.

7.                  Counterparts. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed to
be an original and all of which taken together shall constitute the same
agreement. Delivery by facsimile, electronic mail or other electronic
transmission of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of a manually executed counterpart of this
Agreement.

8.                  Severability. If any provision of this Agreement or in any
document referred to herein shall be determined to be illegal, void or
unenforceable, all other provisions of this Agreement or in any other document
referred to herein shall not be affected and shall remain in full force and
effect.

9.                  Applicable Law. This Agreement shall be interpreted and
enforced in accordance with, and governed by, the laws of Delaware without
regard to any conflicts of laws provisions or principles thereof that would
apply the laws of another jurisdiction. THE OPTION HOLDER HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT THE OPTION HOLDER MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).

10.              Company Representation. The Company has full power and
authority to enter into, execute, deliver and perform the Company’s obligations
under this Agreement. Neither the execution or delivery of this Agreement nor
the consummation of the transactions contemplated hereby, will violate any
agreement, law, judgment, order, decree, ruling, charge or other restriction of
any government, governmental agency or court to which the Company is subject.
The Company represents that it has not made available or disclosed to Option
Holder, either verbally or in writing, any material, non-public information
related to the Company as of the Effective Date.

11.              Miscellaneous. This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof. No statement, representation, warranty,
covenant or agreement of any kind not expressly set forth in this Agreement
shall affect, or be used to interpret, change or restrict, the express terms and
provisions of this Agreement. The terms and provisions of this Agreement may be
modified or amended only by written agreement executed by both parties hereto.

[Remainder of Page Intentionally Left Blank]

 



 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Option
Termination Agreement to be executed on its behalf as of the day and year first
above written.

 

THE COMPANY:

 

GLOBALSCAPE, INC.

      By:  
 
    Name:       Title:  

 

  THE OPTION HOLDER:       By:  
 
    James W. Albrecht, Jr.

 



 

 

Exhibit A

Options & Options Agreements

 

Agreement Date of Grant Exercise Price Number of Options Granted Number of
Vested and Outstanding Options Non-Qualified Stock Option Agreement 7/10/2012
$2.10 150,000 150,000 Non-Qualified Stock Option Agreement 2/9/2015 $3.20 75,000
75,000 Incentive Stock Option Agreement 2/1/2016 $3.52 85,227 56,818
Non-Qualified Stock Option Agreement 2/1/2016 $3.52 14,773 9,849 Incentive Stock
Option Agreement 2/8/2017 $3.73 26,809 8,936 Non-Qualified Stock Option
Agreement 2/8/2017 $3.73 73,191 24,397 Total     425,000 325,000

 



 

 

Exhibit B

 

Option Holder ACH Instructions

 

 

Bank:

ABA #

Account Name: James W. Albrecht, Jr.

Account No.:

 

 

 

 

 



 

 

Exhibit C

 

Taxes Withheld

 

 

 

 

  FIT $200,679.46     Medicare $11,089.75     Social Security $8,239.80  

 

